


109 HR 5774 IH: To require the Secretary of Veterans Affairs to publish a

U.S. House of Representatives
2006-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5774
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2006
			Ms. Harris (for
			 herself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to publish a
		  strategic plan for long-term care, and for other purposes.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)The number of aging veterans in the United
			 States is increasing rapidly, with the number of veterans 85 years old and
			 older expected to increase from approximately 870,000 to 1,300,000 during the
			 next 10 years.
			(2)This group of veterans will have a
			 significant need for nursing home care and will require a variety of
			 noninstitutional long-term care services.
			(3)The Department of Veterans Affairs is
			 struggling to meet its current obligations and is ill prepared to meet the
			 long-term care needs of America’s aging veteran population.
			(4)Long-term care was not included in the
			 Capital Asset Realignment for Enhanced Services (CARES) process because of a
			 lack of forecasts and policies needed to project and plan to meet future
			 demands for long-term care.
			(5)The Department of Veterans Affairs has
			 failed to comply with the CARES Commission's 2003 recommendation to develop a
			 long-term care strategic plan, which failure has had a detrimental effect on
			 the welfare of veterans in need of such care.
			2.Strategic plan for
			 long-term care
			(a)PublicationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall publish a
			 strategic plan for long-term care.
			(b)ContentsThe plan published under subsection (a)
			 shall—
				(1)comply with the recommendations of the
			 CARES Commission;
				(2)contain policies and strategies for—
					(A)the delivery of care in domiciliaries,
			 residential treatment facilities, and nursing homes and for seriously mentally
			 ill veterans;
					(B)maximizing the use of State veterans
			 homes;
					(C)locating domiciliary units as close to
			 patient populations as feasible; and
					(D)identifying freestanding nursing homes as
			 an acceptable care model;
					(3)include data on—
					(A)the care of catastrophically disabled
			 veterans; and
					(B)the geographic distribution of
			 catastrophically disabled veterans;
					(4)address the spectrum of noninstitutional
			 long-term care options, including—
					(A)respite care;
					(B)home-based primary care;
					(C)geriatric evaluation;
					(D)adult day health care;
					(E)skilled home health care; and
					(F)community residential care; and
					(5)provide—
					(A)cost and quality comparison analyses of all
			 the different levels of care;
					(B)detailed information about geographic
			 distribution of services and gaps in care; and
					(C)specific plans for working with Medicare,
			 Medicaid, and private insurance companies to expand care.
					
